Citation Nr: 1707708	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-15 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to residuals of a left ankle disability.

2. Entitlement to service connection for a right elbow disability.  

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) from March 2008 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for entitlement to service connection for a left knee disability, and for a right elbow disability, bilateral hearing loss, and tinnitus, respectively.  In August 2014, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration.   

The Veteran has been represented by multiple Veterans Service Organizations throughout the pendency of this appeal.  A veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2016).  However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim.  38 C.F.R. § 14.631(e)(1) (2016).  A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2016).  Here, the Veteran's most recent VA Form 21-22, filed in August 2016, appoints the Texas Veterans Commission as his current representative.  As such, all previous powers of attorney are considered revoked.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran is currently seeking entitlement to service connection for left knee and right elbow disabilities, bilateral hearing loss, and tinnitus.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

Left Knee Disability

The Board first turns to the Veteran's claim for entitlement to service connection for a left knee disability, to include as secondary to residuals of a left ankle disability.  

This claim was first remanded by the Board in August 2014.  In pertinent part, the RO was instructed to schedule the Veteran for a new VA knee examination to assess the nature and etiology of the claimed disability.  Although the Veteran underwent said VA examination in August 2015, the Board finds that the examination is inadequate for the purpose of adjudicating this claim.  Specifically, the examiner declined to diagnose the Veteran with a left knee disability, opining instead that the Veteran's left knee was normal.  The examiner then asserted a negative nexus opinion, based upon the Veteran's normal examination and x-rays with the presence of some minor mechanical knee complaints.

However, certain evidence of record, including a February 2012 private treatment note provided by Dr. T. D., indicates that the Veteran was diagnosed with left knee osteoarthritis during the appeals period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  As such, a nexus opinion is needed that properly assesses the possible causal link between the diagnosed osteoarthritis and the Veteran's military service.  Further, the February 2012 examiner did not address an April 2015 private treatment note indicating a possible causal link between the Veteran's claimed left knee disability and his service-connected left ankle disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(holding that the Board may reject a medical opinion based upon an inaccurate or incomplete factual basis).  As such, a new opinion is warranted that properly addresses this theory of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Right Elbow Disability, Bilateral Hearing Loss, and Tinnitus

With regard to the remaining three claims, the Board notes that these issues were first remanded by the Board in August 2014 to allow for the requisite Statement of the Case (SOC) to be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The claims were then to be returned to the Board upon receipt of a timely substantive appeal.

The Veteran filed a timely VA Form 9 in August 2016.  On said form, the Veteran requested to testify during a videoconference hearing regarding these claims.  However, review of the claims file does not indicate that said videoconference hearing took place or was otherwise scheduled, nor does it appear that the Veteran has since withdrawn his request.  

As such, considerations of due process mandate that the Board may not proceed with review of these claims without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of these claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016). 
 
Accordingly, the case is REMANDED for the following actions:

1. With regard to the Veteran's right elbow, bilateral hearing loss, and tinnitus claims, schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

2. Schedule the Veteran for a new VA left knee examination.  The claims file, including service treatment records, must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

The examiner must indicate the following:

a. Identify any left knee disability that the Veteran demonstrated during the appeals period;

b. For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service;

c. Also for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused, or chronically aggravated, by the Veteran's service-connected left ankle disability or the treatment thereof.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Readjudicate the claim for service connection for a left knee disability.  If the benefit remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



